                       Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 1 of 9


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11                                UNITED STATES DISTRICT COURT

               12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

               13                                         SAN JOSE DIVISION

               14      NATIONAL URBAN LEAGUE, et al.,                  CASE NO. 5:20-cv-05799-LHK
               15
                                                     Plaintiffs,       STIPULATION AND [PROPOSED]
               16                    v.                                ORDER

               17      WYNN COGGINS, et al.,
               18                                    Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                                     0
                        Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 2 of 9


                   1             Pursuant to Civil Local Rules 6-2 and 7-12, the parties to this action, by their respective

                   2   counsel, respectfully submit the following Joint Stipulation, and respectfully request that the

                   3   Court issue the following order:

                   4             WHEREAS, on January 15, 2021, the Court entered the parties’ Stipulation and Order

                   5   Regarding Census and Population Counts and 21-Day Stay of Proceedings (“January 15

                   6   Stipulation and Order”), ECF No. 456;

                   7             WHEREAS, the January 15 Stipulation and Order provided for a 21-day stay of this case,

                   8   beginning January 15, 2021 and ending February 5, 2021;

                   9             WHEREAS, the parties have engaged in good-faith discussions concerning the potential

               10      resolution of this case, and the parties have reached agreement on key portions of Plaintiffs’

               11      claims;

               12                WHEREAS, the parties believe that the public interest would be served by staying all

               13      proceedings in this litigation for 21 additional days while the parties continue their discussions

               14      concerning the potential resolution of this case;

               15                WHEREAS, Plaintiffs are amenable to a 21-day stay, based on Defendants’ express

               16      acknowledgments and representations below, provided to ensure that Plaintiffs are not prejudiced

               17      in any way by a stay.

               18                NOW, THEREFORE, DEFENDANTS HEREBY REPRESENT AND STIPULATE AS

               19      FOLLOWS:

               20                1.     On January 20, 2021, President Biden signed Executive Order 13986, which

               21      revoked (a) Executive Order 13880 (“Collecting Information About Citizenship Status in

               22      Connection With the Decennial Census”) and (b) the Presidential Memorandum of July 21, 2020

               23      (“Excluding Illegal Aliens from the Apportionment Base Following the 2020 Census”). Exec.

               24      Order No. 13986, 86 Fed. Reg. 7015 (Jan. 25, 2021). Consistent with Executive Order 13986,

               25      the tabulation of total population by States based on 2020 Census data and described by 13

               26      U.S.C. § 141(b), and the P.L. 94-171 Redistricting Summary Data File based on 2020 Census

               27      data and described by 13 U.S.C. § 141(c), will not include or otherwise incorporate any

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                                              1
                        Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 3 of 9


                   1   information on citizenship or immigration status, nor will such counts or data products be

                   2   affected by any information on citizenship or immigration status.

                   3          2.      The Census Bureau is currently scheduled to release the results of the 2020

                   4   Census by April 30, 2021. As in prior censuses, the Census Bureau may wish to release the

                   5   results a short period before the scheduled release date. However, the Census Bureau will not

                   6   under any circumstances report the results of the 2020 Census to the Secretary of the Department

                   7   of Commerce, the President, and Congress, before April 16, 2021. This schedule is equivalent to

                   8   the COVID-19 plan timeline for data processing sought by Plaintiffs’ Second Amended

                   9   Complaint.

               10             FURTHER, THE PARTIES JOINTLY STIPULATE, AND RESPECTFULLY

               11      REQUEST THAT THE COURT ORDER, AS FOLLOWS:

               12             1.      That the Court enter a 21-day stay of this case, effective beginning February 5,

               13      2021 and ending on February 26, 2021, with any deadlines currently due February 5, 2021

               14      becoming due on February 26, 2021, and all other deadlines commensurately shifted;

               15             2.      That the Court enter a 21-day stay of proceedings related to Plaintiffs’ Renewed

               16      Motion to Compel, see ECF Nos. 462, 463, 464, to be coextensive with the requested stay of the

               17      case as a whole;

               18             3.      That the Court continue the Case Management Conference currently scheduled

               19      for Friday, February 5, 2021, until Friday, February 26, 2021;

               20             4.      That, should the parties not reach earlier resolution, the case shall restart on

               21      February 26, 2021 under the same schedule currently in place; and

               22             5.      Defendants will not, on the grounds of any stay, resist or challenge Plaintiffs

               23      taking any of the depositions currently noticed or producing any of the documents and materials

               24      Defendants currently are obligated to produce, but Defendants may assert the objections that they

               25      would have had in the normal course.

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2
                        Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 4 of 9


                   1   Dated: February 3, 2021              LATHAM & WATKINS LLP

                   2
                                                            By: /s/ Sadik Huseny
                   3                                           Sadik Huseny
                   4                                        Sadik Huseny (Bar No. 224659)
                                                            sadik.huseny@lw.com
                   5                                        Steven M. Bauer (Bar No. 135067)
                                                            steven.bauer@lw.com
                   6                                        Amit Makker (Bar No. 280747)
                                                            amit.makker@lw.com
                   7                                        Shannon D. Lankenau (Bar. No. 294263)
                                                            shannon.lankenau@lw.com
                   8                                        LATHAM & WATKINS LLP
                                                            505 Montgomery Street, Suite 2000
                   9                                        San Francisco, CA 94111
                                                            Telephone: 415.391.0600
               10                                           Facsimile: 415.395.8095
                                                            Melissa Arbus Sherry (pro hac vice)
               11                                           melissa.sherry@lw.com
                                                            Richard P. Bress (pro hac vice)
               12                                           rick.bress@lw.com
                                                            Anne W. Robinson (pro hac vice)
               13                                           anne.robinson@lw.com
                                                            Tyce R. Walters (pro hac vice)
               14                                           tyce.walters@lw.com
                                                            Gemma Donofrio (pro hac vice)
               15                                           gemma.donofrio@lw.com
                                                            Christine C. Smith (pro hac vice)
               16                                           christine.smith@lw.com
                                                            LATHAM & WATKINS LLP
               17                                           555 Eleventh Street NW, Suite 1000
                                                            Washington, D.C. 20004
               18                                           Telephone: 202.637.2200
                                                            Facsimile: 202.637.2201
               19
                                                            Attorneys for Plaintiffs National Urban League;
               20                                           League of Women Voters; Black Alliance for
                                                            Just Immigration; Harris County, Texas; King
               21                                           County, Washington; City of San Jose,
                                                            California; Rodney Ellis; Adrian Garcia; and
               22                                           the NAACP
               23      Dated: February 3, 2021              By: /s/ Jon M. Greenbaum
                                                            Kristen Clarke (pro hac vice)
               24
                                                            kclarke@lawyerscommittee.org
               25                                           Jon M. Greenbaum (Bar No. 166733)
                                                            jgreenbaum@lawyerscommittee.org
               26                                           Ezra D. Rosenberg (pro hac vice)
                                                            erosenberg@lawyerscommittee.org
               27                                           Ajay Saini (pro hac vice)
                                                            asaini@lawyerscommitee.org
               28                                           Maryum Jordan (Bar No. 325447)

ATTORNEYS AT LAW
 SAN FRANCISCO                                               3
                       Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 5 of 9


                   1                                       mjordan@lawyerscommittee.org
                                                           Pooja Chaudhuri (Bar No. 314847)
                   2                                       pchaudhuri@lawyerscommittee.org
                                                           LAWYERS’ COMMITTEE FOR CIVIL
                   3                                       RIGHTS UNDER LAW
                                                           1500 K Street NW, Suite 900
                   4
                                                           Washington, DC 20005
                   5                                       Telephone: 202.662.8600
                                                           Facsimile: 202.783.0857
                   6
                                                           Attorneys for Plaintiffs National Urban League;
                   7                                       City of San Jose, California; Harris County,
                                                           Texas; League of Women Voters; King County,
                   8                                       Washington; Black Alliance for Just
                                                           Immigration; Rodney Ellis; Adrian Garcia; the
                   9                                       NAACP; and Navajo Nation
               10                                          Wendy R. Weiser (pro hac vice)
               11                                          weiserw@brennan.law.nyu.edu
                                                           Thomas P. Wolf (pro hac vice)
               12                                          wolft@brennan.law.nyu.edu
                                                           Kelly M. Percival (pro hac vice)
               13                                          percivalk@brennan.law.nyu.edu
                                                           BRENNAN CENTER FOR JUSTICE
               14                                          120 Broadway, Suite 1750
                                                           New York, NY 10271
               15                                          Telephone: 646.292.8310
                                                           Facsimile: 212.463.7308
               16
                                                           Attorneys for Plaintiffs National Urban League;
               17
                                                           City of San Jose, California; Harris County,
               18                                          Texas; League of Women Voters; King County,
                                                           Washington; Black Alliance for Just
               19                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                           NAACP; and Navajo Nation
               20
                                                           Mark Rosenbaum (Bar No. 59940)
               21                                          mrosenbaum@publiccounsel.org
                                                           PUBLIC COUNSEL
               22                                          610 South Ardmore Avenue
                                                           Los Angeles, California 90005
               23                                          Telephone: 213.385.2977
               24                                          Facsimile: 213.385.9089

               25                                          Attorneys for Plaintiff City of San Jose

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                              4
                        Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 6 of 9


                   1                                        Doreen McPaul, Attorney General
                                                            dmcpaul@nndoj.org
                   2                                        Jason Searle (pro hac vice)
                                                            jasearle@nndoj.org
                   3                                        NAVAJO NATION DEPARTMENT OF
                                                            JUSTICE
                   4
                                                            P.O. Box 2010
                   5                                        Window Rock, AZ 86515
                                                            Telephone: (928) 871-6345
                   6
                                                            Attorneys for Navajo Nation
                   7
                       Dated: February 3, 2021              By: /s/ Danielle Goldstein
                   8                                        Michael N. Feuer (Bar No. 111529)
                                                            mike.feuer@lacity.org
                   9                                        Kathleen Kenealy (Bar No. 212289)
                                                            kathleen.kenealy@lacity.org
               10                                           Danielle Goldstein (Bar No. 257486)
               11                                           danielle.goldstein@lacity.org
                                                            Michael Dundas (Bar No. 226930)
               12                                           mike.dundas@lacity.org
                                                            CITY ATTORNEY FOR THE CITY OF
               13                                           LOS ANGELES
                                                            200 N. Main Street, 8th Floor
               14                                           Los Angeles, CA 90012
                                                            Telephone: 213.473.3231
               15                                           Facsimile: 213.978.8312
               16                                           Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: February 3, 2021              By: /s/ Michael Mutalipassi
               18                                           Christopher A. Callihan (Bar No. 203010)
                                                            legalwebmail@ci.salinas.ca.us
               19                                           Michael Mutalipassi (Bar No. 274858)
                                                            michaelmu@ci.salinas.ca.us
               20                                           CITY OF SALINAS
                                                            200 Lincoln Avenue
               21                                           Salinas, CA 93901
                                                            Telephone: 831.758.7256
               22                                           Facsimile: 831.758.7257
               23                                           Attorneys for Plaintiff City of Salinas
               24
                       Dated: February 3, 2021              By: /s/ Rafey S. Balabanian
               25                                           Rafey S. Balabanian (Bar No. 315962)
                                                            rbalabanian@edelson.com
               26                                           Lily E. Hough (Bar No. 315277)
                                                            lhough@edelson.com
               27                                           EDELSON P.C.
                                                            123 Townsend Street, Suite 100
               28                                           San Francisco, CA 94107

ATTORNEYS AT LAW
 SAN FRANCISCO                                               5
                        Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 7 of 9


                   1                                        Telephone: 415.212.9300
                                                            Facsimile: 415.373.9435
                   2
                                                            Rebecca Hirsch (pro hac vice)
                   3                                        rebecca.hirsch2@cityofchicago.org
                                                            CORPORATION COUNSEL FOR THE
                   4
                                                            CITY OF CHICAGO
                   5                                        Celia Mexa
                                                            Stephen J. Kane
                   6                                        121 N. LaSalle Street, Room 600
                                                            Chicago, IL 60602
                   7                                        Telephone: (312) 744-8143
                                                            Facsimile: (312) 744-5185
                   8
                                                            Attorneys for Plaintiff City of Chicago
                   9
                       Dated: February 3, 2021              By: /s/ Donald R. Pongrace
               10                                           Donald R. Pongrace (pro hac vice)
                                                            dpongrace@akingump.com
               11
                                                            Merrill C. Godfrey (Bar No. 200437)
               12                                           mgodfrey@akingump.com
                                                            AKIN GUMP STRAUSS HAUER & FELD
               13                                           LLP
                                                            2001 K St., N.W.
               14                                           Washington, D.C. 20006
                                                            Telephone: (202) 887-4000
               15                                           Facsimile: 202-887-4288
               16                                           Attorneys for Plaintiff Gila River Indian
                                                            Community
               17
                       Dated: February 3, 2021              By: /s/ David I. Holtzman
               18
                                                            David I. Holtzman (Bar No. 299287)
               19                                           David.Holtzman@hklaw.com
                                                            HOLLAND & KNIGHT LLP
               20                                           Daniel P. Kappes
                                                            Jacqueline N. Harvey
               21                                           50 California Street, 28th Floor
                                                            San Francisco, CA 94111
               22                                           Telephone: (415) 743-6970
                                                            Fax: (415) 743-6910
               23
                                                            Attorneys for Plaintiff County of Los Angeles
               24

               25

               26      Dated: February 3, 2021                   BRIAN M. BOYNTON
                                                                 Acting Assistant Attorney General
               27

               28                                                AUGUST E. FLENTJE
                                                                 Special Counsel to the Assistant
ATTORNEYS AT LAW
 SAN FRANCISCO                                               6
                        Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 8 of 9


                   1                                                          Attorney General
                   2                                                         ALEXANDER K. HAAS
                   3                                                         Branch Director

                   4                                                         BRAD P. ROSENBERG
                                                                             Assistant Branch Director
                   5
                                                                             /s/ Zachary A. Avallone
                   6                                                         ZACHARY A. AVALLONE
                   7                                                         KERI L. BERMAN
                                                                             ELLIOTT M. DAVIS
                   8                                                         STEPHEN EHRLICH
                                                                             JOHN ROBINSON
                   9                                                         JORDAN VON BOKERN
                                                                             Trial Attorneys
               10
                                                                             U.S. Department of Justice
               11                                                            Civil Division - Federal Programs Branch
                                                                             1100 L Street, NW
               12                                                            Washington, D.C. 20005
                                                                             Telephone: (202) 514-2705
               13
                                                                             Attorneys for Defendants
               14

               15

               16

               17                                              ATTESTATION

               18              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

               19      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               20      in this filing.

               21      Dated: February 3, 2021                          LATHAM & WATKINS LLP

               22                                                       By: /s/ Sadik Huseny
                                                                            Sadik Huseny
               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                                           7
                       Case 5:20-cv-05799-LHK Document 466 Filed 02/03/21 Page 9 of 9


                   1                                 [PROPOSED] ORDER

                   2       The stipulation is GRANTED.

                   3       PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

                   4

                   5   DATED: ____________________           ____________________________
                                                             Lucy H. Koh
                   6                                         United States District Judge

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
 SAN FRANCISCO                                               8
